                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

DAVONE JACKSON,

                     Plaintiff,

v.                                                Case No. 3:18-cv-00012

REALPAGE, INC. d/b/a LEASING DESK,                District Judge William L. Campbell, Jr.

                     Defendant.



       PLAINTIFF DAVONE JACKSON ’S STATEMENT OF UNDISPUTED FACTS


     1. In June 2015 Plaintiff applied for an apartment at Midtown Estates in Murfreesboro,
        Tennessee. (Exhibit A Minks Dep at 10:22-11:6).

        Response:

     2. Midtown Estates is a multifamily Section 8 housing complex. (Exhibit A Minks Dep. at
        6:24-7:18).

        Response:

 3. The property at Midtown Estates was particularly appealing to Mr. Jackson because the rent
    was calculated as a percentage of his income and, therefore, was significantly less than the
    prevailing rents in Murfreesboro. (Exhibit A Minks Dep. at 6:24-7:18).

        Response:

     4. The property manager for Midtown Estates told Mr. Jackson that he would be put on the
        waiting list for an apartment. (Exhibit A Minks Dep at 11:15-18).

        Response:

 5. Periodically, Mr. Jackson would check with Midtown Estates to see where he was on the
    waiting list. (Exhibit A Minks Dep at 11:19-12:4).

        Response:




     Case 3:18-cv-00012 Document 54-1 Filed 02/15/19 Page 1 of 5 PageID #: 650
  6. In March of 2016 Plaintiff became eligible to rent an apartment at Midtown Estates.
     (Exhibit A Minks Dep at 14:2-5).

        Response:

  7. Plaintiff provided his first name, middle name, last name, full date of birth and social
     security number on his application he filled out for Midtown Estates. (Jackson 063-070).

        Response:

  8.     In March 2016, Plaintiff went to the offices of Midtown Estates and met with the property
         manager, Carol Minks. (Exhibit A Minks Dep at 14:6-11).

         Response:

  9.     Ms. Minks told Plaintiff that he could not rent the apartment he desired because of the
         criminal history reporting on a background report prepared by Defendant RealPage.
         (Exhibit A Minks Dep at 17:22-19:1)

         Response:

 10. The RealPage report showed a conviction from Wisconsin for second degree sexual assault
     of a child and two felony convictions from Kentucky for trafficking a controlled substance
     – heroin. (Exhibit C REALPAGE 000006-10)

         Response:

 11.     Neither the Wisconsin record not the felony convictions from Kentucky belong to
         Plaintiff. (Exhibit E REALPAGE 0000105-106).

         Response:

12.      According to the rental guidelines for Midtown Estates Plaintiff could not rent the
         apartment because of these inaccurate records. (Exhibit A Minks Dep. at 17:22-19:1)
         (Exhibit B Jackson 179-209 at 193).

         Response:

13.      Plaintiff told the property manager that the records did not belong to him, but she was
         required to abide by the property guidelines. (Exhibit A Minks Dep. at 19:2-10; 26:12-
         27:9).

        Response:




      Case 3:18-cv-00012 Document 54-1 Filed 02/15/19 Page 2 of 5 PageID #: 651
14.   Because he could not move into the apartment, Plaintiff and his daughter were forced to
      live in a local motel. (Exhibit B Jackson Dep.10:8-10).

      Response:

15.   The motel room only had a king-size bed and only had a microwave to cook. (Exhibit B
      Jackson
      Dep. at 19:6-11).

      Response:

16.   The criminal records from Kentucky belong to an individual identified as James Jackson.
      (Exhibit C REAL PAGE 000006-000010)

      Response:

17.   The James Jackson associated with the Kentucky criminal records was sentenced to 10
      years in prison for one offense and five years in prison for the second offense.
      (Exhibit C REALPAGE 000006-10) (Exhibit F Ramesh Dep. at 47:12-17; 48:2-8).

      Response:

18.   The criminal record from Wisconsin belongs to an individual identified as Eric D. Jackson
      who used the alias James Jackson. (Exhibit C Real Page 000006-000010)

      Response:

19.

                                          . (Exhibit F Ramesh Dep. at 40:6-41:13)

      Response:

20.   RealPage received the information about these records as bulk data from a vendor,
      Genuine Data Services. (Exhibit F Ramesh Dep. at p 56:10-22)

      Response:

21.   RealPage does not know how the vendor acquired the records or whether the vendor went
      to the court houses to get the information. (Exhibit F Ramesh Dep. 52:12-53:3)
      Response:

22.   RealPage also does not perform any check on the vendor to assess the accuracy of the
      records supplied by the vendor. (Exhibit F Ramesh Dep. at p. 53:4-13)

      Response:




  Case 3:18-cv-00012 Document 54-1 Filed 02/15/19 Page 3 of 5 PageID #: 652
23.
                      (Exhibit F. Ramesh Dep. at 43:8-11)

      Response:

24.   RealPage refers to instances where information relating to one person is reported on
      another person’s consumer report as a nonmatch. (Exhibit G Bonner Dep. at 34:7-19)

      Response:

25.                                                            (Exhibit G Bonner Dep. at 39:5-
      7)

      Response:


26.                                                       . (Exhibit G Bonner Dep. 39:2-4)

      Response:


27.                                                         (Exhibit G Bonner Dep. at 38:24-
      39:1)

      Response:


28.   Plaintiff disputed the Kentucky and Wisconsin records with RealPage by e-mail and
      regular mail in October 2017. (Exhibit H REALPAGE 000012-39)

      Response:


29.   Plaintiff never received any results from his dispute from RealPage. (Exhibit B Jackson
      91:11-16, 101:19-103:11)

      Response:

30.    Plaintiff could not have leased an apartment at Midtown Estates while the felony sex
       offender and heroin convictions were on his background report. (Exhibit A Minks Dep.
       at 27:3-9).

       Response:




  Case 3:18-cv-00012 Document 54-1 Filed 02/15/19 Page 4 of 5 PageID #: 653
31.    Plaintiff leased an apartment at Midtown Estates in February 2017.
       (Exhibit A Minks Dep. at 25:3-11).

       Response:


32.    In February 2017, Plaintiff requested a file disclosure from RealPage. (Exhibit F Ramesh
       Dep. at 62:16-19).

       Response:

33.    RealPage Uses the same policies and procedures to generate a file disclosure as it does
       when it creates a screening report. (Exhibit F Ramesh Dep. at 65:1-19, 67:5-8).

       Response:

34.    When he received the file disclosure, the two felony convictions for trafficking heroin
       from Kentucky were still on his file. (Exhibit F RealPage 000050-56).

       Response:


35.    Mr. Jackson’s February 2017 file disclosure was prepared in accordance with RealPage’s
       policies and procedures. (Exhibit F Ramesh Dep. at 73:9-12).

       Response:

                                           Respectfully submitted,

                                           FRANCIS & MAILMAN, P.C.

                                           /s/ Geoffrey H. Baskerville
                                           Geoffrey H. Baskerville
                                           (admitted pro hac vice)
                                           1600 Market Street, 25th Floor
                                           Philadelphia, PA 19103
                                           215-735-8600
                                           gbaskerville@consumerlawfirm.com


                                           Zachary Oswald
                                           Legal Aid Society of Middle Tennessee
                                           & The Cumberlands:
                                           106 Public Square, Suite 109
                                           Gallatin, TN 37066
                                           (404) 373-1970
DATED: February 15, 2019                   (404) 601-1855 fax



  Case 3:18-cv-00012 Document 54-1 Filed 02/15/19 Page 5 of 5 PageID #: 654
